DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with John M. Osmanski (registration 75023) on 03/02/2021.
The application has been amended as follows: 
In the Claims:
Amend claim 17 as follows: 
Claim 17 (original) The method for stacking printed circuit boards of claim 


Examiner’s Note
The Examiner indicated on 03/02/2021 to Mr. Osmanski that claim 17 needed to be depended on claim 16 base on the preamble of the claim and Amended Claims (filed on 01/06/2021) cancelling claim 12.

Drawings
The Applicant’s Drawings Amendment of that was received on 0/06/2021 to explain the limitations in amended claims 13-15 through amended Fig. 6 is persuasive. The drawing objection cited in the last office action, mailed on 11/23/2020, is withdrawn.

Specifications
The Applicant’s Specification Amendments that were received on 01/06/2021 to support amended Fig. 6 is acceptable.

Examiner’s Reason for Allowance of Claims 6 and 10
Claims 6 and 10 has been fully considered and is persuasive in defining the structural limitations of each connector set:
Where the connector set comprises of male and female connectors that has a mirrored pin configuration and is arranged in-line with one another.

Response to Applicants Amendments and Remarks
The previously indicated allowance of claims 6-11 from the last office action, mailed on 11/23/2020, are maintained.
Applicant’s Claim Amendments, filed on 01/06/2021, with respect to the 112(b) rejection of claim 1 that was cited in the office action, mailed 10/14/2020, to provide sufficient antecedent basis is persuasive due to amending the claim to “first connector set”. The 112(b) rejection of claim 1 is withdrawn.	
Applicant's Claim Amendments and Remarks, filed on 01/06/2021, with respect to the 103 rejection of independent claim 1 is persuasive due to amending the claim by rolling-up and incorporating the limitations of objected claim 3. The rejection of claim 1 and the rejection and objection of the depended claims cited in the last Office Action, mailed on 11/23/2020, are withdrawn.
Applicant's Claim Amendments and Remarks, filed on 01/06/2021, with respect to the 102 rejection of independent claim 16 is persuasive due to amending the claim by removing the alone option indicated in the “Examiner’s Note” in the last Office Action, mailed on 11/23/2020. The rejection of claim 16 cited in the last Office Action, mailed on 11/23/2020, are withdrawn.

Allowable Subject Matter
Claims 1, 4-11, and 13-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art fails to teach a combination of limitations of a stackable printed circuit board comprising: …wherein each connector set further comprises a male connector and a female connector with a mirrored pin configuration and located inline with one another, as recited in combination in independent claim 1. After careful review of the specification and the claim in the application and a search of the prior art, considering the claim as a whole, the aforementioned recited limitations in combination in the independent claim 1, it is believed to render the claim individually patentable and the claims respectively dependent thereto patentable over the prior art of record. Therefore, claims 4-5 are allowed.
Regarding independent claim 6, the prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art fails to teach a combination of limitations of a stackable printed circuit board comprising: …wherein each connector set further comprises at least one male connector and at least one female connector having a mirrored pin configuration and arranged inline with one another…, as recited in combination in independent claim 6. After careful review of the specification and the claim in the application and a search of the prior art, considering the claim as a whole, the aforementioned recited limitations in combination in the independent claim 6, it is believed to render the claim individually patentable and the claims respectively dependent thereto patentable over the prior art of record. Therefore, claims 7-9 are allowed.
Regarding independent claim 10, the prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art fails to teach a combination of limitations of a system of stacked printed circuit boards comprising: …wherein each connector set further comprises at least one male connector and at least one female connector having a mirrored pin configuration and arranged inline with one another…, as recited in combination in independent claim 10. After careful review of the specification and the claim in the application and a search of the prior art, considering the claim as a whole, the aforementioned recited limitations in combination in the independent claim 10, it is believed to render the claim individually patentable and the claims respectively dependent thereto patentable over the prior art of record. Therefore, claims 11 and 13-15 are allowed.
Regarding independent claim 16, the prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art fails to teach a combination of limitations of a stackable printed circuit board comprising: rotating a first printed circuit board axial about a Z axis by n/360 where n is the amount of connector sets on the top or bottom face of the printed circuit board and about the X or Y axis by 180 degrees, and then mating the connector sets on the first printed circuit board with the connector sets on the top face or bottom face of a second printed circuit board, as recited in independent claim 16. After careful review of the specification and the claim in the application and a search of the prior art, considering the claim as a whole, the aforementioned recited limitations in the independent claim 16, it is believed to render the claim individually patentable and the claim respectively dependent thereto patentable over the prior art of record. Therefore, claim 17 is allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with John M. Osmanski (registration 75023) on 03/02/2021.
The application has been amended as follows: 
In the Claims:
Amend claim 17 as follows: 
Claim 17 (original) The method for stacking printed circuit boards of claim 


Examiner’s Note
The Examiner indicated on 03/02/2021 to Mr. Osmanski that claim 17 needed to be amended in an Examiner’s Amendment so that the claim can be depended on claim 16 base on the preamble of the claim and Amended Claims (filed on 01/06/2021) cancelling claim 12.

Drawings
The Applicant’s Drawings Amendment of that was received on 0/06/2021 to explain the limitations in amended claims 13-15 through amended Fig. 6 is persuasive. The drawing objection cited in the last office action, mailed on 11/23/2020, is withdrawn.

Specifications
The Applicant’s Specification Amendments that were received on 01/06/2021 to support amended Fig. 6 is acceptable.

Examiner’s Reason for Allowance of Claims 6 and 10
Claims 6 and 10 has been fully considered and is persuasive in defining the structural limitations of each connector set:
Where the connector set comprises of male and female connectors that has a mirrored pin configuration and is arranged in-line with one another.

Response to Applicants Amendments and Remarks
The previously indicated allowance of claims 6-11 from the last office action, mailed on 11/23/2020, are maintained.
Applicant’s Claim Amendments, filed on 01/06/2021, with respect to the 112(b) rejection of claim 1 that was cited in the office action, mailed 10/14/2020, to provide sufficient antecedent basis is persuasive due to amending the claim to “first connector set”. The 112(b) rejection of claim 1 is withdrawn.	
Applicant's Claim Amendments and Remarks, filed on 01/06/2021, with respect to the 103 rejection of independent claim 1 is persuasive due to amending the claim by rolling-up and incorporating the limitations of objected claim 3. The rejection of claim 1 and the rejection and objection of the depended claims cited in the last Office Action, mailed on 11/23/2020, are withdrawn.
Applicant's Claim Amendments and Remarks, filed on 01/06/2021, with respect to the 102 rejection of independent claim 16 is persuasive due to amending the claim by removing the alone option indicated in the “Examiner’s Note” in the last Office Action, mailed on 11/23/2020. The rejection of claim 16 cited in the last Office Action, mailed on 11/23/2020, are withdrawn.

Allowable Subject Matter
Claims 1, 4-11, and 13-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art fails to teach a combination of limitations of a stackable printed circuit board comprising: …wherein each connector set further comprises a male connector and a female connector with a mirrored pin configuration and located inline with one another, as recited in combination in independent claim 1. After careful review of the specification and the claim in the application and a search of the prior art, considering the claim as a whole, the aforementioned recited limitations in combination in the independent claim 1, it is believed to render the claim individually patentable and the claims respectively dependent thereto patentable over the prior art of record. Therefore, claims 4-5 are allowed.
Regarding independent claim 6, the prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art fails to teach a combination of limitations of a stackable printed circuit board comprising: …wherein each connector set further comprises at least one male connector and at least one female connector having a mirrored pin configuration and arranged inline with one another…, as recited in combination in independent claim 6. After careful review of the specification and the claim in the application and a search of the prior art, considering the claim as a whole, the aforementioned recited limitations in combination in the independent claim 6, it is believed to render the claim individually patentable and the claims respectively dependent thereto patentable over the prior art of record. Therefore, claims 7-9 are allowed.
Regarding independent claim 10, the prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art fails to teach a combination of limitations of a system of stacked printed circuit boards comprising: …wherein each connector set further comprises at least one male connector and at least one female connector having a mirrored pin configuration and arranged inline with one another…, as recited in combination in independent claim 10. After careful review of the specification and the claim in the application and a search of the prior art, considering the claim as a whole, the aforementioned recited limitations in combination in the independent claim 10, it is believed to render the claim individually patentable and the claims respectively dependent thereto patentable over the prior art of record. Therefore, claims 11 and 13-15 are allowed.
Regarding independent claim 16, the prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art fails to teach a combination of limitations of a method for stacking printed circuit boards comprising: rotating a first printed circuit board axial about a Z axis by n/360 where n is the amount of connector sets on the top or bottom face of the printed circuit board and about the X or Y axis by 180 degrees, and then mating the connector sets on the first printed circuit board with the connector sets on the top face or bottom face of a second printed circuit board, as recited in independent claim 16. After careful review of the specification and the claim in the application and a search of the prior art, considering the claim as a whole, the aforementioned recited limitations in the independent claim 16, it is believed to render the claim individually patentable and the claim respectively dependent thereto patentable over the prior art of record. Therefore, claim 17 is allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847